Citation Nr: 0030502	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to financial assistance in acquiring specially 
adapted housing or financial assistance in acquiring special 
home adaptations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1998 by the Indianapolis, Indiana, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to specially adapted housing or special home 
adaptation grant.  A notice of disagreement was received in 
December 1998; a statement of the case was issued in February 
1999; and a substantive appeal was received in March 1999.  A 
personal hearing was conducted at the RO in July 1999.


REMAND

I.  Specially Adapted Housing/Special Home Adaptations.

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who meets the criteria set forth 
in 38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809 
(2000).  Financial assistance in acquiring special home 
adaptations is available to a veteran who does not qualify 
for specially adapted housing under the criteria cited above, 
but is entitled to compensation for permanent and total 
service-connected disability and meets the criteria of 38 
U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. § 3.809a (2000).

In this case, a VA peripheral nerves examination was 
conducted in August 1999.  While that examination noted the 
veteran's subjective complaints, noted objective clinical 
findings, and entered an impression, the examination report 
did not specifically address the criteria for specially 
adapted housing.  For example, while the opinion included 
that the veteran's normal activities were "impaired or 
difficult" secondary to low back pain, the examiner did not 
offer an opinion as to whether the veteran's service-
connected back disability resulted in the effective loss of 
use of both lower extremities.  The examiner wrote that the 
veteran walked with a cane, but did not offer an opinion as 
to whether the veteran was required to walk with a cane due 
to his service-connected back disability.  The examiner did 
not opine as to whether locomotion was precluded without the 
aid of braces, crutches, canes, or a wheelchair.  With regard 
to additional criteria, there is also no medical opinion of 
record as to whether the veteran has loss of use of one lower 
extremity together with the residuals of organic disease or 
injury (i.e., low back disability) which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Such an opinion is important because, although the medical 
evidence records that the veteran reported that he used a 
cane or wheelchair, the record is unclear as to whether, and 
by whom, these were medically prescribed.  For these reasons, 
the Board finds that additional VA examination and medical 
opinions are necessary in the adjudication of this claim. 

II. Special Monthly Compensation

It appears that the issue of entitlement to special monthly 
compensation based upon loss of use of the lower extremities 
was first addressed by the RO in a September 1999 
supplemental statement of the case.  Thereafter, a VA Form 
646 submitted by the veteran's representative in December 
1999 expressed disagreement with that rating decision; as 
such, the VA Form 646 serves as notice of disagreement with 
denial of special monthly compensation based upon loss of use 
of the lower extremities.  However, it does not appear from 
the claims file that, after issue of a notice of 
disagreement, a statement of the case was ever issued 
regarding this issue.  See Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993) (detailing the "series of very specific, 
sequential, procedural steps that must be carried out" to 
acquire appellate review); 38 U.S.C. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.302 (2000).  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the special 
monthly compensation issue.  38 C.F.R. § 19.26 (2000).  
Although the Board in the past has referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has now made it clear 
that the proper course of action is to remand the matter to 
the RO.  Manlincon v. West, 12, Vet.App. 238 (1999).  

For the reasons set forth above, this case is REMANDED for 
the following actions:

1.  The RO should afford the veteran an 
appropriate VA examination for the 
purpose of specifically determining 
whether the criteria for entitlement to 
financial assistance in acquiring 
specially adapted housing or special home 
adaptations have been met.  The RO should 
provide the examiner with the veteran's 
claims file for review in conjunction 
with the examination.  The examiner 
should consider the veteran's current 
complaints and clinical findings, and 
conduct any indicated diagnostic tests 
necessary.  Following a thorough 
examination, and a review of the claims 
file, the examiner should render a 
detailed opinion indicating whether the 
criteria set forth in 38 U.S.C.A. 2101; 
38 C.F.R. § 3.809 have been met. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether there is a basis for 
entitlement to financial assistance in 
acquiring specially adapted housing or 
financial assistance in acquiring special 
home adaptations.  Unless the benefit 
sought is granted, the RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  

3.  The RO should also undertake 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 to determine whether any 
additional development is warranted in 
connection with the special monthly 
compensation issue.  After undertaking 
any such necessary development, the RO 
should furnish the veteran and his 
representative with a statement of the 
case and advise them of the necessity of 
filing a timely substantive appeal if the 
veteran wishes to complete an appeal on 
that issue. 

After completion of the above actions, the claims file should 
be returned to the Board for appellate review of all issues 
properly in appellate status.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


